
	
		I
		111th CONGRESS
		1st Session
		H. R. 4293
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Arcuri introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 to maximize the efficiency in administering governmental
		  functions.
	
	
		1.Efficiency in
			 governmentSection 207 of the
			 Public Works and Economic Development Act of 1965(a) (42 U.S.C. 3147(a)(1)) is
			 amended—
			(1)in paragraph (1)
			 by inserting maximizing the efficiency in administering governmental
			 functions and after grants for; and
			(2)in paragraph (2)—
				(A)by redesignating
			 subparagraphs (H) and (I) as subparagraphs (I) and (J), respectively;
			 and
				(B)by inserting after
			 subparagraph (G) the following:
					
						(H)
				developing and conducting or implementing county or municipal government
				efficiency
				assessments;
						.
				
